DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment Relating to the Amendment
This office action is in response to the amendment of January 14, 2021, which amendment has been ENTERED.  It is noted that in the amendment, independent claims 1 and 11 have been significantly amended, thereby overcoming the statutory double patenting rejection of claims 1-20 as set forth in the office action of September 14, 2020.  It is further noted that claims 21-26 are newly-added by the amendment.

Double-Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,145,948. Although the the differences between the patent claims and their corresponding application claims are variations that would have been obvious to one of ordinary skill-in-the-art.
The text of independent claim 1 in U. S. Patent 10,145,948 is as follows:
“1.  A method comprising: receiving a reference signal and a reflected 
signal, the reflected signal being the reference signal after being reflected 
off a target;  generating a band-pass reference signal and a band-pass 
reflected signal by filtering (A) reference signal samples associated with the 
reference signal and (B) reflected signal samples associated with the reflected 
signal;  generating a first correlation by correlating the reference signal 
samples with the reflected signal samples and a second correlation by 
correlating the band-pass reference signal with the band-pass reflected signal;  
determining a distance to the target based on the first correlation and the 
second correlation;  and outputting a signal including the distance to the 
target.”
The text of newly-amended claim 1 of the present application is as follows:
“1. (Currently amended) A method comprising: receiving reference signal samples and reflected signal samples- band-pass filtering the reference signal samples to generate band-pass reference signal samples;the to generate band-pass reflected signal samples; generating a first correlation based on the and the reflected signal samples; samples with the band-pass reflected signal samples to qenerate a second correlation; and determining a distance to 
The differences between the limitations of independent claim 1 of the U. S. patent 10,145,948 and independent claim 1 of this application are merely two.  First, claim 1 in this application has omitted the final step in claim 1 of the patent, so claim of the patent has every claimed feature of claim 1 of the application, except for the second slight claim difference.  Second, claim 1 of the application differs from claim 1 of the patent in that the signals in claim 1 of the application are referred to as being sampled, whereas claim 1 of the patent does not refer to the signals as being sampled.  It would have been obvious to one of ordinary skill-in-the-art that the signals in claim 1 of the patent could additionally be sampled for digital processing, for the advantage of digital processing as compared with non-digital processing.  Thus, claim 1 of the application is an obvious variant of claim 1 of the patent.
The difference between claim 7 of the patent and claim 7 of the application is substantially the same as above in claim 1, the difference being the addition of the obvious variant of sampled signals, as opposed to simply signals.  It would have been obvious to one of ordinary skill-in-the-art that the signals in claim 7 of the patent could additionally be sampled for digital processing, for the advantage of digital processing as compared with non-digital processing.  Thus, claim 7 of the application is an obvious variant of claim 7 of the patent.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of newly-added, independent claim 21 is as follows:
“21. (New) A non-transitory computer readable medium storing instructions that are executable by a processor to cause the processor to perform a method comprising: receiving reference signal samples and reflected signal samples; band-pass filtering the reference signal samples to generate band-pass reference signal samples; Page 6 of 10 Application No.: 16/208,306band-pass filtering the reflected signal samples to generate band-pass reflected signal samples; generating a first correlation based on the reference signal samples and the reflected signal samples; correlating the band-pass reference signal samples with the band-pass reflected signal samples to generate a second correlation; and determining a distance to a target based on the first correlation and the second correlation.”
Overall, independent claim 21 is indefinite and unclear as to how the “instructions” (line 1) could make a “processor” (line 2) per se to perform the action of, “receiving reference signal samples and reflected signal samples” (line 3), which would have to come from a radar.


Allowable Claims
The text of independent claim 11 as newly-amended is as follows:
“11. (Currently amended) An apparatus comprising: receiver circuitry includinq a low-pass filteranaloq front end circuitry coupled to the receiver circuitry, the analoq front end circuitry includinq analoq-to-diqital circuitry; a processor coupled to the analoq front end circuitry; and a non-transitory computer readable medium coupled to the processor and storinq executable instructions to cause the processor to: receive low-pass reference siqnal samples and low-pass reflected siqnal samples, wherein the low-pass reference signal samples are generated by the analog- to-digital circuitry from a reference signal received and low-pass filtered by the receiver, and the low-pass reflected siqnal samples are qenerated by the analoq-to-diqital circuitry from the reference signal reflected off a target and then received and low-pass filtered by the receiver; high-pass filter the low-pass reference signal samples to qenerate hiqh-pass filter the low-pass reflected siqnal samples to qenerate band-pass reflected signal samplebased on the low-pass reference signal samples and the low-pass reflected signal samplecorrelate the band-pass reference siqnal samples with the band-pass reflected siqnal samples to qenerate a second correlation; and 
Independent claim 11 as newly-amended is allowable in that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Each of dependent claims 12-14, 19, and 20 is allowable for, at least, the reasons for which independent claim 11 is allowable in that each of these dependent claims depends ultimately from allowable, independent claim 11.

Potentially-Allowable Subject Matter
Claims 2-4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 22-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Finality of this Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648